PER CURIAM.
The appellant in this case is John E. Munger, the plaintiff in a suit for divorce in the trial court. The appellee was the defendant below. She was awarded a divorce upon issues made by her counterclaim, alimony in the amount of $1.00 per year, lump sum alimony, and by a post-de-cretal order dated 25 June 1970 a $2,000.00 attorney's fee. There are only two issues properly . presented on this appeal. The first is whether or not the award of $1.00 per year periodic alimony was error. The second issue is whether or not the award of $2,000.00 for attorney’s fees for the ap-pellee’s attorney was justified by evidence.
On the basis of the briefs, the record on appeal, and the oral argument, it is our opinion that the award of periodic alimony in the amount of $1.00 per year was entirely consistent with the evidence which showed both the need of the wife and the ability of the husband to pay. As an alternative basis for affirming this award, it is our opinion that the award may be looked upon as simply a reservation of jurisdiction over the issue of periodic alimony, and such a reservation of jurisdiction is authorized by the provisions of F.S.1969, section 61.08, F.S.A., even though an immediate award of periodic alimony is denied. Carmody v. Carmody, Fla.App.1970, 230 So.2d 40; Steele v. Steele, Fla.App.1965, 177 So.2d 873, 875, and Dings v. Dings, Fla.App.1964, 161 So.2d 227.
The second issue deals with the allowance of $2,000.00 to the appellee’s attorneys for their services in the trial court. While this issue is admittedly a close one, it is our opinion that the award is supported by the evidence of the value of the services rendered and the appellant’s apparent earning capacity.
For the foregoing reasons, the amended final judgment from which the present appeal has been taken is affirmed.
WALDEN and REED, JJ., and DRIVER, B. J., Associate Judge, concur.